NOT DESIGNATED FOR PUBLICATION


                                STATE OF LOUISIANA


                                 COURT OF APPEAL


                                   FIRST CIRCUIT


                                    2021 CA 1208


                          SUCCESSION OF GLORIA GARSIDE



                                 DATE OF JUDGMENT. •         APR 1 1 2022


            ON APPEAL FROM THE NINETEENTH JUDICIAL DISTRICT COURT
                   PARISH OF EAST BATON ROUGE, STATE OF LOUISIANA
                              NUMBER 107301, SECTION 22


                         HONORABLE TIMOTHY E. KELLEY, JUDGE




    Donald C. Hodges, Jr.                    Counsel for Plaintiff A
                                                                   - ppellant
    Baton Rouge, Louisiana                   Donna Laird




    Roy H. Maughan, Jr.                      Counsel for Defendant -Appellee
    Namisha D. Patel                         Michael Anthony Rojas
    Joshua D. Roy
    Baton Rouge, Louisiana




                      BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



    Disposition: AFFIRMED.




0
        I     r;     e   l.   ionr dS
CHUTZ, J.


         Appellant, Donna Laird (" Donna"),             appeals a judgment denying her relief on

her nullity action. For the following reasons, we affirm.

                      FACTS AND PROCEDURAL BACKGROUND


         This case arises from a succession matter. Decedent, Gloria Garside, died

intestate in East Baton Rouge Parish on December 28,                   2019, with no surviving

spouse.         Garside' s three         children— Donna, Michael      Rojas (" Michael"),     and



Christopher Laird— survived her.                Donna and Michael both filed petitions for


administration        and possession.        Ultimately, the trial court appointed Michael as

administrator of the succession of Gloria Garside.'


         Decedent owned immovable property in Baton Rouge.                  As administrator of


his mother' s estate,           Michael filed a pleading entitled "      APPLICATION FOR


AUTHORITY TO SELL REAL ESTATE AT PRIVATE SALE," requesting court


permission to sell the immovable property owned by the estate.                            Michael


recommended the sale was in the best interest of the estate because the house on


the property, which had been severely damaged in the August, 2016 Baton Rouge

flood, was uninhabitable, and the estate could not afford its upkeep, insurance, and

taxes.



         After advertising the application as required under La. C. C.P. art. 3282,2

Michael filed a petition for homologation of the application for authority to sell

real   estate    at   private    sale.     The trial court signed a judgment homologating

Michael' s application on May 21, 2021.




 In Matter of Garside, 2021- 0513 ( La. App... 1st Cir. 12/ 22/ 21), 2021 WL 6067504, Donna
appealed the judgment appointing Michael as administrator of the estate, which this court
affirmed.




2 Under La. C. C. P. art. 3282, notice of the application for authority to sell immovable succession
property at private sale shall be published at least twice in the parish where the immovable
property is located. See also La. R.S. 43: 200 et seq.
                                                    W
       Donna filed an action to annul the judgment of May 21,                       2021,   arguing


neither she nor her counsel received notice of Michael' s application for authority

to sell real estate at private sale and, therefore, the judgment should be annulled.'


The trial court denied nullity relief to Donna, noting it could not find any fraud or

ill practice associated with Michael' s actions.              A judgment in conformity with the

trial court' s ruling was signed on August 5, 2021.              Donna appeals.


                                           DISCUSSION


       Under La. C. C.P. art. 2004( A),               a final judgment obtained by fraud or ill

practices may be annulled.          Article 2004( A) is not limited to cases of actual fraud


or intentional wrongdoing but is sufficiently broad to encompass all situations

where a judgment is rendered through some improper practice or procedure which


operates, even innocently, to deprive the party cast in judgment of some legal right,

and where the enforcement of the judgment would be unconscionable and


inequitable. Wright v. Louisiana Power &                     Light, 2006- 1181 ( La. 3/ 9/ 07), 951


So. 2d 1058, 1067. A judgment is the product of fraud or ill practices when ( 1) the

circumstances under which the judgment was rendered showed the deprivation of


legal rights of the litigant seeking relief, and (              2) enforcement of the judgment


would be unconscionable or inequitable.                    First Bank and Trust v. Sharp, 2017-

0284 ( La. App. 1st Cir. 2/ 20/ 18),       243 So. 3d 16, 21.       When ill practices are alleged,


the court must examine the case from an equitable viewpoint to determine whether


the party seeking annulment has met the burden of showing how he was prevented

or excused from asserting his claims or defenses.                    Centurion Capital Corp. v.




  A nullity action based on vice of substance ( fraud or ill practice) is properly instituted as a
direct action, which should be by petition with citation and proper service of process utilizing an
ordinary proceeding. Donna instituted this nullity action by a contradictory rule, and a hearing
was held at which both sides argued and offered evidence. Thereafter, the trial court summarily
decided the case on its merits.    Because Michael failed to assert a dilatory exception raising the
objection of unauthorized use of summary proceedings prior to the time the matter was assigned
for trial, he waived the objection. See La. C. C. P. art. 926; LaCroix v. Coleman, 2020- 1247 ( La.
App. 1st Cir. 5/ 19/ 21), 326 So. 3d 921, 923 n. 1.
                                                       3
Littlefield, 2019- 1405 ( La.   App.    Ist Cir. 9/ 21/ 20), 314 So. 3d 45, 49- 50,      writ



denied, 2020- 01291 ( La. 1/ 12/ 21), 3 08 So.3 d 295.


       In all civil cases, including nullity actions like the one presently before us,

the appropriate standard for appellate review of factual determinations is the


manifest error—
                  clearly wrong standard, which precludes the setting aside of a trial

court' s finding of fact unless that finding is clearly wrong in light of the record

reviewed in its entirety. Thus, a reviewing court may not merely decide if it would

have found the facts of the case differently. The reviewing court should affirm the

trial court where the trial court judgment is not clearly wrong or manifestly

erroneous.   Hall v. Folger Coffee Co., 2003- 1734 ( La. 4/ 14/ 04), 874 So. 2d 90, 98.


       Adequate notice is one of the most elementary requirements of procedural

due process; it is fundamental to our system of laws that there be notice prior to


trial, except in extraordinary cases, such as executory process.         Smith v. Leblanc,


2006- 0041 ( La. App. 1 st Cir. 8/ 15/ 07),   966 So. 2d 66, 76.


       In Smith, we noted that in the absence of notice to a curatrix' s counsel of the


filing of the petition of homologation of an annual accounting and a final

accounting of the previous curator and undercuratrix,              the   curatrix   suffers   a


violation of her right to procedural due process such that the judgment of


homologation is seemingly improper as one having been obtained by fraud or ill

practices, which is subject to being annulled pursuant to La. C. C.P. art. 2004.          Id.


Similarly, in In re Succession of Crumbley, 2006- 402 ( La. App. 3d Cir. 9/ 27/ 06),

940 So. 2d 748, 751- 752, the Third Circuit affirmed the trial court' s judgment


declaring a judgment of possession a nullity pursuant to Article 2004 where the

record did not contain evidence of sufficient notice to decedent' s husband of the


filing of the petition for possession for homologation of the first and final tableau

of distribution prior to obtaining the judgment of possession where the executor,



                                               11
decedent' s    son,    knew that decedent' s husband was an interested party and

represented by counsel.

         Unlike Smith and Crumbley, the record in this case contains evidence of

notice to Donna and her counsel, as Michael' s application for authority to sell real

estate includes a certificate of service stating that a copy of the pleading "[            h] ad


been mailed,     emailed,    and/ or faxed to all counsel of record," which included


Donna' s attorney. Although Donna submitted evidence indicating neither she nor

her counsel had received a copy of the notice by mail,                email,   or fax, in her


appellant     brief,   she   concedes   the   existence   of   the   certificate   of   service.




Furthermore, even though they may not have received notice by mail, Donna and

her attorney had the same notice everyone else had when the sale was advertised

twice.



         Under La. C. C.P. art. 2971, except as otherwise provided by law, the rules of

pleading and service of process applicable in ordinary proceedings shall apply to

succession proceedings.       According to La. C.C. P. art. 1313( A),     after service of the



original petition, all other service of process may be accomplished by delivering a

copy of pleadings by mail. When a copy of service of process is mailed to the

counsel of record, service is complete upon mailing. La. C. C. P. art. 1313( A)( 1).

         Mindful that the manifest error standard of review applies to all factual


findings, including whether the evidence presented by Donna proved, more likely

than not, that Michael failed to send her notice of his application for authority to

sell real estate, see Hall, 874 So. 2d at 98, we cannot say the trial court' s reliance

on the certificate of service to conclude that Michael mailed a copy of the pleading

advising of the sale of the succession property to Donna' s counsel is manifestly

erroneous.     Donna provided nothing to refute the attestation of proper mailing

contained therein.      Moreover, the trial court had familiarity with the parties, having

presided over the succession since the appointment of an administrator of the


                                               5
succession..
               In light of our standard of review, we cannot say the trial court erred

in its conclusion that Donna was not entitled to nullity relief due to any fraud or ill

practice on Michael' s part.


                                   CONCLUSION


      For the foregoing reasons, the August 5, 2021 judgment, denying relief in

the nullity action filed by Donna,      is affirmed.   Appeal costs are assessed to


appellant, Donna Laird.


      AFFIRMED.




                                           0